DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Acknowledgement is made to the amendment received 12/19/2019. 
Acknowledgement is made to the cancellation of claims 4-6, 8-11, 16-17, 22-25, 27-37, & 39-43.
Acknowledgement is made to claims 12-15 and 19 as withdrawn from further consideration by the examiner.
Claims 1-3, 7, 18, 20-21, 26, and 38 are pending. A complete action on the merits appears below. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species Fig. 2A-K. The species are independent or distinct because they are mutually exclusive embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered as generic.
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would likely not be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jonathan A. Jordan on 02/01/22 a provisional election was made without traverse to prosecute the invention of Fig. 2F, claims 1-3, 7, 18, 20-21, 26 and 38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 21, 26, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Avicoglu (US 20170231682 A1) in view of Amoah (US 20140228836 A1).
Regarding claim 1, Avicoglu teaches a surgical assembly (Fig. 1; surgical device 10) for use in performing a surgical procedure on a patient, the assembly comprising: a surgical tool, the tool being arranged to receive a first signal for use in cutting or cauterizing tissue of the patient during the surgical procedure (Para. [0002] discusses the device for cutting and coagulating tissue with energy based surgical instruments, for example high frequency surgical instruments); an electrode disposed upon the tool (Para. [0013] discusses the energy based surgical instrument which is connected to the generator as being an electrode surgical instrument); an electrical generator communicatively couplable with the electrode (Fig. 1; surgical generator 12 is connected to the surgical device 10 which can be used in particular for treating body tissue, for example, cutting and/or coagulating of the tissue), for generating a second signal, for removing particles suspended proximate the surgical site (Para. [0016] discusses the mechanism for removing particles produced during a procedure as being a smoke-gas extracting device); a controller for controlling the application of the second signal, the assembly further comprising a sensing arrangement for sensing an activation status of the first signal, the sensing arrangement being communicatively coupled with the controller and arranged to output a sensing signal to the controller in dependence of the activation status of the first signal, wherein the controller is arranged to enable the 
However, Avicoglu fails to teach the second signal for use in generating an electrical field from the electrode proximate a site of the surgical procedure, for removing particles suspended proximate a surgical site. Avicoglu instead teaches the use of the signal as being one which activates a smoke-gas extraction device for removing particles proximate a surgical site. 
Amoah teaches a method for removing particles generated during an electrosurgical procedure. Amoah further teaches the signal for removing particles suspended proximate a surgical site as being a signal for use in generating an electrical field from the electrode proximate a site of the surgical procedure. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Amoah into the device of Avicoglu as Amoah teaches (Para. [0003]- [0006]) the benefit of using a generated electric field for the purpose of removing particles over the previously used means of vacuuming particles which can be hazardous to the health of surgical staff and produce poor visibility and the presence of unwanted particles left in the enclosed atmosphere. 
Regarding claim 2, 
Regarding claim 7, Avicoglu further teaches the surgical assembly according to claim 1, further comprising an override actuator for enabling the application of the second signal to the electrode independently of the activation status of the first signal (Para. [0003]- [0004] discusses the device as being activated manually or automatically, which allows for synchronous or manual switch based independent activation).  
Regarding claim 21, Amoah further teaches the surgical assembly according to claim 1, wherein the tool comprises a handle and a shaft which is coupled at a proximal end thereof to the handle, and wherein the electrode is disposed proximate a distal end of the shaft and wherein the shaft comprises a profiled outer surface at least in the region disposed longitudinally between the electrode and the distal end of the shaft (Para. [0023] discusses the housing as having a tubular insulated probe extending centrally downward to a free end which contains an electrode electrically connected to the proximal housing).  
Regarding claim 26, Amoah further teaches the surgical assembly according to claim 1, further comprising an electrically conductive pathway which extends from the electrode to a proximate end of the tool, for communicating the second signal from the electrical generator to the electrode (Fig. 1; particle removal apparatus 100 contains second electrode 150 which extends downwards from the housing 180 in insulated probe 130).  
Regarding claim 38, Avicoglu teaches a surgical system (Fig. 1; surgical device 10) for use in performing a surgical procedure on a patient, the system comprising: a surgical tool (Para. [0002] discusses the device for cutting and coagulating tissue with energy based surgical instruments, for example high frequency surgical instruments), a surgical generator (Fig. 1; surgical generator 12 is connected to the surgical device 10 which can be used in particular for treating body tissue, for example, cutting and/or coagulating of the tissue) communicatively couplable with the surgical tool, for generating a first signal for use in cutting or cauterizing tissue of the patient during the surgical 
However, Avicoglu fails to teach the second signal for use in generating an electrical field from the electrode proximate a site of the surgical procedure, for removing particles suspended proximate a surgical site. Avicoglu instead teaches the use of the signal as being one which activates a smoke-gas extraction device for removing particles proximate a surgical site. 
Amoah teaches a method for removing particles generated during an electrosurgical procedure. Amoah further teaches the signal for removing particles suspended proximate a surgical site as being a signal for use in generating an electrical field from the electrode proximate a site of the surgical procedure. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Amoah into the device of Avicoglu as Amoah teaches (Para. [0003]- [0006]) the benefit of using a generated electric field for the purpose of removing particles over the . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Avicoglu (US 20170231682 A1) in view of Amoah (US 20140228836 A1) further in view of McClurken (US 20080234674 A1).
Regarding claim 3, Avicoglu/ Amoah teaches the surgical assembly according to claim 1. 
However, Avicoglu in view of Amoah fails to teach the device wherein the controller comprises a timer for disabling the application of the second signal to the electrode a predefined time after receiving a sensing signal representative of a deactivation of the first signal.  
McClurken teaches an electrosurgical apparatus with a controller for providing controlled delivery of radiofrequency power to an electrosurgical hand-held device to treat tissue. McClurken further teaches the device comprising a timer for disabling the application of the second signal to the electrode a predefined time after receiving a sensing signal representative of a deactivation of the first signal (Para. [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of McClurken into the modified device of Avicoglu in view of Amoah, as McClurken teaches (Para. [0058]) the benefit of a timer continuing the action which removes damaged tissue from the surgical site after the procedure has been completed so as to minimize undesirable effects. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Avicoglu (US 20170231682 A1) in view of Amoah (US 20140228836 A1) further in view of Truckai (US 20170333119 A1)..
Regarding claim 18, Avicoglu in view of Amoah teaches the surgical assembly according to claim 1
However, Avicoglu in view of Amoah fails to teach the device wherein the electrode is offset from the shaft.  
Truckai teaches a tissue removing device containing a distal electrode disposed within a tubular housing member. Truckai further teaches the electrode being offset from the shaft (Fig. 2; shaft 110 and electrode 145, Para. [0038] discusses the area where the electrode is located as being offset from the shaft portion of the device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Truckai into the modified device of Avicoglu in view of Amoah as Truckai teaches (Para.[0039], [0041], [0052]) the electrode being offset from the shaft as allowing for the device to be adapted to perform multiple functions, resect tissue to a greater depth in a region of an organ, and allow the device to be inserted into the tissue depth at a position perpendicular to the position of the affected tissue, allowing for a larger range of movement of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Avicoglu (US 20170231682 A1) in view of Amoah (US 20140228836 A1) further in view of Takashino (US 20170014175 A1).
Regarding claim 20, Avicoglu in view of Amoah teaches the surgical assembly according to claim 1. However, fails to teach the device further comprising a heater for heating a region of the shaft disposed longitudinally between the electrode and the distal end of the shaft.  
Takashino teaches an electrosurgical treatment device for treating tissue through applying high frequency electric power. Takashino further teaches the device comprising a heater (heating portion 40) for heating a region of a shaft (Fig. 1; shaft 3) disposed longitudinally between the electrode (Fig. 3; electrode 36) and the distal end of the shaft. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Takashino into the modified device of Avicoglu in view of Amoah, as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794